



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Rose, 2015 ONCA 183

DATE: 20150317

DOCKET: C55559

Simmons, Juriansz and van Rensburg JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Conroy Rose

Appellant

Richard Litkowski, for the appellant

Ghazala Zaman, for the respondent

Heard and released orally: March 12, 2015

On appeal from the conviction entered on September 13,
    2011 by Justice Wolfram Tausendfreund of the Superior Court of Justice and the
    forfeiture order of Justice Lynn Leitch of the Superior Court of Justice dated
    August 24, 2012.

ENDORSEMENT

[1]

We are not persuaded that the trial judge made a palpable and overriding
    error in holding that the police officer who drafted the information to obtain
    (ITO) made an innocent mistake  without any intent to mislead in relation
    to the drafting errors in the ITO.

[2]

However, even assuming the police officer was negligent in making the
    drafting errors, we are not persuaded that trial judge erred in finding the
    search warrants could have issued. In reaching this conclusion, we have
    considered that certain erroneous information should be excised from the ITO
    (namely, that the confidential informant had no criminal record for misleading
    police or for offences of dishonesty); and that certain information omitted
    from the ITO (concerning the confidential informants criminal record and
    outstanding charges and the amount of money found on the appellants person
    when he was arrested) should have been included in the ITO. Nonetheless, taking
    account of the totality of the circumstances (including the post-tip
    surveillance of the appellant by the police and their prior knowledge of him),
    we conclude that the search warrants could have issued.

[3]

In the result, we need not consider s. 24(2) of the
Charter
.

[4]

The appeal is therefore dismissed.

Janet Simmons
    J.A.

R.G. Juriansz
    J.A.

K. van Rensburg J.A.


